Exhibit 10.3

 

KINIKSA PHARMACEUTICALS, LTD.
2018 INCENTIVE AWARD PLAN

 

RESTRICTED SHARE GRANT NOTICE

 

Capitalized terms not specifically defined in this Restricted Share Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2018 Incentive Award
Plan (as amended from time to time, the “Plan”) of Kiniksa Pharmaceuticals, Ltd.
(the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
Restricted Shares described in this Grant Notice (the “Restricted Shares”),
subject to the terms and conditions of the Plan and the Restricted Share
Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Restricted Shares:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Vesting Schedule:

 

[To be specified in individual award agreements]

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

KINIKSA PHARMACEUTICALS, LTD.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

[Participant Name]

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RESTRICTED SHARE AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.
GENERAL

 

1.1                               Issuance of Restricted Shares.  The Company
will issue the Restricted Shares to the Participant effective as of the grant
date set forth in the Grant Notice and will cause (a) a share certificate or
certificates representing the Restricted Shares to be registered in
Participant’s name or (b) the Restricted Shares to be held in book-entry form. 
If a share certificate is issued, the certificate will be delivered to, and held
in accordance with this Agreement by, the Company or its authorized
representatives and will bear the restrictive legends required by this
Agreement.  If the Restricted Shares are held in book-entry form, then the
book-entry will indicate that the Restricted Shares are subject to the
restrictions of this Agreement.

 

1.2                               Incorporation of Terms of Plan.  The
Restricted Shares are subject to the terms and conditions set forth in this
Agreement and the Plan, which is incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
will control.

 

ARTICLE II.
VESTING, FORFEITURE AND ESCROW

 

2.1                               Vesting.  The Restricted Shares will become
vested Shares (the “Vested Shares”) according to the vesting schedule in the
Grant Notice except that any fraction of a Share that would otherwise become a
Vested Share will be accumulated and will become a Vested Share only when a
whole Vested Share has accumulated.

 

2.2                               Forfeiture.  In the event of Participant’s
Termination of Service for any reason, Participant will immediately and
automatically forfeit to the Company any Shares that are not Vested Shares (the
“Unvested Shares”) at the time of Participant’s Termination of Service, except
as otherwise determined by the Administrator or provided in a binding written
agreement between Participant and the Company.  Upon forfeiture of Unvested
Shares, the forfeited shares will be cancelled and Participant will have no
further rights with respect to the Unvested Shares.

 

2.3                               Escrow.

 

(a)                                 Unvested Shares in certificated form will be
held by the Company or its authorized representatives until (i) they are
forfeited, (ii) they become Vested Shares or (iii) this Agreement is no longer
in effect.  By accepting this Award, Participant appoints the Company and its
authorized representatives as Participant’s attorney(s)-in-fact to take all
actions necessary to effect cancellation of forfeited Unvested Shares (and
Retained Distributions (as defined below), if any, paid on such forfeited
Unvested Shares) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such representations or other documents or assurances
as the Company or such representatives deem necessary or advisable in connection
with any such transfer.  The Company, or its authorized representative, will not
be liable for any good faith act or omission with respect to the holding in
escrow or transfer of the Restricted Shares.

 

(b)                                 All cash dividends and other distributions
made or declared with respect to Unvested Shares (“Retained Distributions”) will
be held by the Company until the time (if ever) when

 

--------------------------------------------------------------------------------


 

the Unvested Shares to which such Retained Distributions relate become Vested
Shares.  The Company will establish a separate Retained Distribution bookkeeping
account (“Retained Distribution Account”) for each Unvested Share with respect
to which Retained Distributions have been made or declared in cash and credit
the Retained Distribution Account (without interest) on the date of payment with
the amount of such cash made or declared with respect to the Unvested Share. 
Retained Distributions (including any Retained Distribution Account balance)
will immediately and automatically be forfeited to the Company upon forfeiture
of the Unvested Share with respect to which the Retained Distributions were paid
or declared.

 

(c)                                  As soon as reasonably practicable following
the date on which an Unvested Share becomes a Vested Share, the Company will
(i) cause the certificate (or a new certificate without the legend required by
this Agreement, if Participant so requests) representing the Share to be
delivered to Participant or, if the Share is held in book-entry form, cause the
notations indicating the Share is subject to the restrictions of this Agreement
to be removed and (ii) pay to Participant the Retained Distributions relating to
the Share.

 

2.4                               Rights as Shareholder.  Except as otherwise
provided in this Agreement or the Plan, upon issuance of the Restricted Shares
by the Company, Participant will have all the rights of a shareholder with
respect to the Restricted Shares, including the right to vote the Restricted
Shares and to receive dividends or other distributions paid or made with respect
to the Restricted Shares.

 

ARTICLE III.
TAXATION AND TAX WITHHOLDING

 

3.1                               Representation.  Participant represents to the
Company that Participant has reviewed with Participant’s own tax advisors the
tax consequences of the Restricted Shares and the transactions contemplated by
the Grant Notice and this Agreement.  Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.

 

3.2                               Section 83(b) Election.  If Participant makes
an election under Section 83(b) of the Code with respect to the Restricted
Shares, Participant will deliver a copy of the election to the Company promptly
after filing the election with the Internal Revenue Service.

 

3.3                               Tax Withholding.

 

(a)                                 The Company has the right and option, but
not the obligation, to treat Participant’s failure to provide timely payment in
accordance with the Plan of any withholding tax arising in connection with the
Restricted Shares as Participant’s election to satisfy all or any portion of the
withholding tax by requesting the Company repurchase Shares otherwise
deliverable under the Award limited to the number of Shares which have a Fair
Market Value on the date of repurchase necessary to pay the aggregate amount of
tax liability.

 

(b)                                 Participant acknowledges that Participant is
ultimately liable and responsible for all taxes owed in connection with the
Restricted Shares, regardless of any action the Company or any Subsidiary takes
with respect to any tax withholding obligations that arise in connection with
the Restricted Shares.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the Restricted Shares or the
subsequent sale of the Restricted Shares.  The Company and the Subsidiaries do
not commit and are under no obligation to structure this Award to reduce or
eliminate Participant’s tax liability.

 

A-2

--------------------------------------------------------------------------------


 

ARTICLE IV.
RESTRICTIVE LEGENDS AND TRANSFERABILITY

 

4.1                               Legends.  Any certificate representing a
Restricted Share will bear the following legend until the Restricted Share
becomes a Vested Share:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED SHARE AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                               Transferability.  The Restricted Shares and
any Retained Distributions are subject to the restrictions on transfer in the
Plan and may not be sold, assigned or transferred in any manner unless and until
they become Vested Shares.  Any attempted transfer or disposition of Unvested
Shares or related Retained Distributions prior to the time the Unvested Shares
become Vested Shares will be null and void.  The Company will not be required to
(a) transfer on its books any Restricted Share that has been sold or otherwise
transferred in violation of this Agreement or (b)  treat as owner of such
Restricted Share or accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Restricted Share has been so transferred.  The
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, or make appropriate notations to the same effect in its records.

 

ARTICLE V.
OTHER PROVISIONS

 

5.1                               Adjustments.  Participant acknowledges that
the Restricted Shares are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

 

5.2                               Notices.  Any notice to be given under the
terms of this Agreement to the Company must be in writing and addressed to the
Company in care of the Company’s Secretary at the Company’s principal office or
the Secretary’s then-current email address or facsimile number.  Any notice to
be given under the terms of this Agreement to Participant must be in writing and
addressed to Participant at Participant’s last known mailing address, email
address or facsimile number in the Company’s personnel files.  By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party.  Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

 

5.3                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

5.4                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

5.5                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in this
Agreement or the

 

A-3

--------------------------------------------------------------------------------


 

Plan, this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

5.6                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Restricted Shares will be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule.  To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

 

5.7                               Entire Agreement.  The Plan, the Grant Notice
and this Agreement (including any exhibit hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

 

5.8                               Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held illegal or invalid, the
provision will be severable from, and the illegality or invalidity of the
provision will not be construed to have any effect on, the remaining provisions
of the Grant Notice or this Agreement.

 

5.9                               Limitation on Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust. 
Neither the Plan nor any underlying program, in and of itself, has any assets. 
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Award.

 

5.10                        Not a Contract of Employment.  Nothing in the Plan,
the Grant Notice or this Agreement confers upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or interferes
with or restricts in any way the rights of the Company and its Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.

 

5.11                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

* * * * *

 

A-4

--------------------------------------------------------------------------------